Citation Nr: 0005726	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral elbow 
disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral wrist 
disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for left shoulder 
disability, to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
December 1995, to include service in the Persian Gulf War.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in June 1998 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, for 
additional development.  The case is again before the Board 
for adjudication.


FINDING OF FACT

The claims for service connection for disability of the 
knees, elbows, wrists and left shoulder, to include as due to 
undiagnosed illness, are not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability of the knees, 
elbows, wrists, or left shoulder, to include as due to 
undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity 
of symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999). 

Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted for chronic disability resulting from certain 
illnesses experienced by Persian Gulf veterans where such 
disability cannot be attributed to any known clinical 
diagnosis.  A Persian Gulf War veteran is entitled to 
compensation if there are objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by various signs or symptoms, including, 
but not limited to fatigue; signs or symptoms involving the 
skin; headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system; sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in the Southwest Asia during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis. Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317 (1999).

In a recent precedent opinion, VA General Counsel held that a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires submission of some 
evidence of: (a) active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

There were no pertinent complaints or abnormal findings noted 
in service prior to November 1995.  The veteran's upper and 
lower extremities were normal on discharge physical 
examination in November 1995; he complained of mild pain in 
the knees, shoulders, elbows, wrist, and neck.  The veteran 
complained on examination later in November 1995 of a one 
year history of pain in the knees, elbows, and right 
shoulder, with morning stiffness for about 30 minutes.  This 
pain was not the result of any specific injury.  Examination 
revealed full range of motion in all joints without swelling.  
The diagnoses included arthralgias of the knees, elbows, and 
right shoulder.

On VA examination in February 1996, the veteran complained of 
joint pain, including morning stiffness, in the knees, 
ankles, neck, and shoulders.  Musculoskeletal evaluation was 
described as relatively unremarkable, and neurological 
examination was considered completely unremarkable; the 
veteran's knees and shoulders had normal rotation.  The 
pertinent diagnoses were multiple joint complaints, rule out 
nonspecific arthralgias due to years of physical training and 
work; rule out minimal degenerative joint disease versus any 
inflammatory component.  X-rays of the knees and left 
shoulder in February 1996 were considered to be within normal 
limits.

On VA examination in October 1998, the veteran noted aching 
in his hands, wrists, knees, and shoulders.  Physical 
examination did not reveal any muscle atrophy, deformity, or 
swelling of the left shoulder.  Range of motion of the left 
shoulder included 160 degrees of abduction without pain, 145 
degrees of forward flexion, 65 degrees of external rotation, 
and 70 degrees of internal rotation; passive motion of the 
left shoulder included 170 degrees of abduction, 160 degrees 
of forward flexion, 65 degrees of external rotation, and 70 
degrees of internal rotation.  There was no swelling, 
deformity, or tenderness of the elbows, and range of motion 
was from 0-145 degrees on both sides with bilateral rotation 
of 80 degrees.  There was no swelling or deformity of the 
wrists or hands, with full wrist movement and satisfactory 
wrist power.  The veteran's knees were without swelling, 
deformity, or tenderness; the ligaments were stable, and 
McMurray and drawer tests were negative.  Range of motion of 
the knees was from 0-140 degrees.  X-rays of the shoulders, 
elbows, hands, and knees were all considered to be within 
normal limits.  A bone scan of the whole body was essentially 
unremarkable, except for mild degenerative changes in the 
right shoulder.  The diagnosis was subjective complaint of 
pain in multiple joints without any objective pathology.  The 
examiner concluded that the nature and extent of the 
veteran's claimed disabilities were subjective and that it 
was not likely that the veteran's subjective complaints are 
etiologically related to service.

Although the veteran believes that he has current 
musculoskeletal disabilities of the knees, elbows, wrists, 
and left shoulder as a result of service, to include as due 
to undiagnosed illness, the veteran cannot meet his initial 
burden of presenting a well-grounded claim by relying on his 
own opinion as to medical matters, because he, as a lay 
person, is not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App.492, 494-95 (1992).  The 
evidence on file does not include any medical or objective 
evidence of current knee, elbow, wrist or left shoulder 
disability.  Therefore, the veteran's claims for service 
connection for disabilities of the knees, elbows, wrists, and 
left shoulder are not well grounded.  


ORDER

Service connection for disabilities of the knees, elbows, 
wrists, and left shoulder, to include as due to undiagnosed 
illness, is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

